Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 objected to because of the following informalities: in line 3, “One half” should be “one half.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-15, 18, 20, 25, 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, “attain a closest possible mating of said members for cutting or forming the rounded corners,” is indefinite.  It is unclear how close the “closest possible mating” is?  The specification does not provide any values, and, as such, it is unclear to one of ordinary skill in the art how close the member must be to read on the claim or not read on the claim.  The claims were examined as best understood. Appropriate correction is required.  
In re Claim 2, “attain a closest possible mating of said members for cutting or forming the rounded corners,” is indefinite.  It is unclear how close the “closest possible mating” is?  The specification does not provide any values, and, as such, it is unclear to one of ordinary skill in the art how close the member must be to read on the claim or not read on the claim.  The claims were examined as best understood. Appropriate correction is required.  
In re Claim 7, “wherein the exposed length of rehabilitative tape is demarcated to an advantageous length for increasing blood circulation in an affected area,” is indefinite.  The Examine notes that this is an apparatus claim and not a method claim.  As such, it is unclear how the structure of the device can increase blood circulation in an affected area.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 8, “wherein the plurality of blades, cutting die, punch mechanism, die punch, or cutting die are replace ably disposable,” is indefinite.  It is unclear what “replace ably disposable” means, and what “disposable” adds to the claims.  Does the claim require that the blade be disposed?  This is an apparatus claim and not a method claim, and as such, the step of disposing does not appear to change the structure of the device claimed.  In other words, if a blade is replicable it is also “replace ably disposable” under the broadest reasonable interpretation.  This issue continues in Claim 9.  The claims were examined as best understood. Appropriate correction is required. 
In re Claim 10, wherein the cutting punch is removable for cleaning, is indefinite. It is unclear if cleaning is required in this claim as the claims are directed to the structure of the device and not its method of use.  It is unclear what the difference in structure between “removable” and “removable for cleaning” is.  The claims were examined as best understood. Appropriate correction is required. 
In re Claim 11, “attain a closest possible mating of said members for cutting or forming the rounded corners,” is indefinite.  It is unclear how close the “closest possible mating” is?  The specification does not provide any values, and, as such, it is unclear to one of ordinary skill in the art how close the member must be to read on the claim or not read on the claim.  The claims were examined as best understood. Appropriate correction is required.  
Claim 13 recites the limitation "the cover".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if applicant is referring to the hand-held and operating device or adding a new limitation.  The claims were examined as best understood. Appropriate correction is required. 
Claim 15 recites the limitation "the cover".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if applicant is referring to the hand-held and operating device or adding a new limitation.  The claims were examined as best understood. Appropriate correction is required. 
Claim 18 recites the limitation "the cover".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if applicant is referring to the hand-held and operating device or adding a new limitation.  The claims were examined as best understood. Appropriate correction is required. 
Claim 32 depends from a cancelled claim (claim 21).  As such, Claim 32 is indefinite as claim 32 scope is not understood. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- are rejected under 35 U.S.C. 103 as being unpatentable over KR100864874b1 in view of US 2012/0167731 to Darby and US 2019/0144231 to Redivo. 

In re Claim 1, KR100864874b1 teaches a hand-held and operated device for splitting rehabilitative elastic tape into segments and rounding corners of the rehabilitative elastic tape segments (see Figs. 1-3), comprising: 
a feed roll of rehabilitative elastic tape (see Figs. 1-3, role of tape on rode #21), having a substantially uniform thickness and width (see Figs. 1-4); 
a housing (see Figs. 1-3, #10), comprising: a vertical cutting mechanism (see Figs. 1-3, #33) and a cutting die punch mechanism (see Figs. 1-3, #32) operably coupled in tandem (see Figs. 1-3, #33 and #32 are located one in front of the other), the vertical cutting mechanism (7), comprising: 
a blade (see Figs. 1-3, #33d) having a cutting edge (edge of blade #33d), wherein the cutting edge (13) of the blade extends in the opposite direction of the relative motion between the tape (see Figs. 1-3, the blade extends in longitudinal direction of the tape) and the blades  when the tape is fed into the vertical cutting mechanism (see Figs. 1-3, the blade extends in the longitudinal direction of the tape – the claims were examined as best understood), 
a   buttons operably coupled to and aligned with the blade  for setting the blades to either a cutting position or a non-cutting position (see Figs. 1-3, 33b, teaching a spring-loaded butting for moving the cutting blade #33d), such that when the blade is in the cutting position the cutting edge is in contact with surface of the tape (see Figs. 1-3), and the cutting die punch mechanism (see Figs. 1-3, #32). 

	KR100864874b1 does not teach a vertical cutting mechanism with a plurality of blades, wherein the angle_(17) between the cutting edge (13) of the planar blades and the surface of the tape is between 15 and 75 degrees; and 
the cutting die punch mechanism comprising: a pair of mating tools, a die punch (25) and a cutting die (27), characterized in that said die punch (25) is provided with a fixed punching blade member (29) and said cutting die (27) with a flexible cutting blade member (31), said fixed punching blade member (29) and said flexible cutting blade member (31) each having a continuous cutting edge, said die punch (25) being adapted to 26 be moved into said cutting die (27) by hand and attain a closest possible mating of said members for cutting or forming the rounded corners (35) of a tape segment (37) when the tape (4) is fed into the die cutting punch mechanism (9).

	However, Darby teaches that it is known in the art of slitting tap to provide multiple blades (see Darby, Figs. 1-4, teaching multiple “slitting” blades, wherein an angle between the cutting edge of the planer blades and the surface of the tape is at an angle (see Darby, annotated Fig. 3, below).  

    PNG
    media_image1.png
    275
    573
    media_image1.png
    Greyscale

In the same field of invention, slitting blades for tape, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the single slitting blade of KR100864874b1 with the multiple cutting blades of Darby.  Doing so would provide for a consistent position of the slits when the user cuts multiple slits in the tape.  In other words, with multiple blades, the user can with one pass of the blade set add multiple slits to the tape as opposed to having to adjust the single blade and re-pass the tape through the device. 
	
Darby is silent as to the degree of the angle of the cutting blade; however, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to any angle, including between 15 and 75 degrees, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   Here, the angle of the blade reflects the amount the blade protrudes into the space in which the tape is located.  A larger angle provides a deeper protruding cutting blade and a narrower angle provides a less deep protruding cutting blade.  One of ordinary skill in the art would want to balance the thickness of the tape and the overall height of the device in order to arrive at particular depth, the therefore angle, he or she would want to have in order to determine the size and the thickness of the tape one wants to cut.  

In addition, Redivo teaches a cutting die punch mechanism (see Redivo, Figs. 9A-10B) comprising: a pair of mating tools, a die punch and a cutting die (see Figs. 9A-B, #113/112)), characterized in that said die punch is provided with a fixed punching blade member (see Redivo, Fig. 9A, #112) and said cutting die with a flexible cutting blade member (see Fig. 9A, #113), said fixed punching blade member and said flexible cutting blade member each having a continuous cutting edge (see Figs. 9A-10B, the edge of #113 and #112), said die punch being adapted to be moved into said cutting die by hand and attain a closest possible mating of said members for cutting or forming the rounded corners of a tape segment when the tape is fed into the die cutting punch mechanism (see Redivo, Figs. 9A-10, teaching the cutting mechanisms #112/113 attain the closest possible mating, as best understood, and are capable of being operated by hand, for cutting rounded corners in the tape – see Redivo, Fig. 10B, #15).

In the same field of invention, tape slitting/cutting for rehabilitative tape it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the cutting mechanism #32 of KR100864874b1 with cross cutting structure of Redivo (see Para. 0047).  Doing so allows for an arcuate cut that makes it advantageously possible to reduce the sharp edges caused by the straight cuts that can cause frayings of the tape after a certain period of time following the application (see Redivo, Para. 0047). 

In re Claim 2, KR100864874b1 teaches a hand-held and operated device for splitting rehabilitative elastic tape into segments and rounding corners of the rehabilitative elastic tape segments (see Figs. 1-2), comprising: 
a feed roll of rehabilitative elastic tape (see Figs. 1-2, role of tape on rode #21), having a substantially uniform thickness and width (see Figs. 1-3); 
a housing (see Figs. 1-2, #10), comprising: a vertical cutting mechanism (see Figs. 1-2, #33) and a cutting die punch mechanism (see Figs. 1-2, #32) operably coupled in tandem (see Figs. 1-2, #33 and #32 are located one in front of the other), the vertical cutting mechanism (7), comprising: 
a blade (see Figs. 1-2, #33d) having a cutting edge (edge of blade #33d); 
a button operably coupled to and aligned with the blade for setting the blades to either a cutting position or a non-cutting position (the blade 33d includes a spring mounted structure and can be move in a cutting or non-cutting position), such that when the blades are in the cutting position the cutting edge is in contact with surface of the tape (when the blade is in the cutting position it is contacting the tape), wherein the cutting implements in the cutting position split the rehabilitative tape into two or more sections (see Figs. 5a-c). 

KR100864874b1 does not teach a vertical cutting mechanism with a plurality of blades, or the cutting die punch mechanism, comprising: a pair of mating tools, a die punch and a cutting die, characterized in that said die punch is provided with a fixed punching blade member and said cutting die with a flexible cutting blade member, said fixed punching blade member and said flexible cutting blade member each having a continuous cutting edge, said die punch being adapted to be moved into said cutting die by hand, attaining a closest possible mating of said members for cutting or forming the rounded corners of a tape segment when the tape is fed into the punching mechanism.

However, Darby teaches that it is known in the art of slitting tap to provide multiple blades (see Darby, Figs. 1-4, teaching multiple “slitting” blades, wherein an angle between the cutting edge of the planer blades and the surface of the tape is at an angle (see Darby, annotated Fig. 3, above).  

In the same field of invention, slitting blades for tape, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the single slitting blade of KR100864874b1 with the multiple cutting blades of Darby.  Doing so would provide for a consistent position of the slits when the user cuts multiple slits in the tape.  In other words, with multiple blades, the user can with one pass of the blade set add multiple slits to the tape as opposed to having to adjust the single blade and re-pass the tape through the device. 

In addition, Redivo teaches a cutting die punch mechanism (see Redivo, Figs. 9A-10B) comprising: a pair of mating tools, a die punch and a cutting die (see Figs. 9A-B, #113/112)), characterized in that said die punch is provided with a fixed punching blade member (see Redivo, Fig. 9A, #112) and said cutting die with a flexible cutting blade member (see Fig. 9A, #113), said fixed punching blade member and said flexible cutting blade member each having a continuous cutting edge (see Figs. 9A-10B, the edge of #113 and #112), said die punch being adapted to be moved into said cutting die by hand and attain a closest possible mating of said members for cutting or forming the rounded corners of a tape segment when the tape is fed into the die cutting punch mechanism (see Redivo, Figs. 9A-10, teaching the cutting mechanisms #112/113 attain the closest possible mating, as best understood, and are capable of being operated by hand, for cutting rounded corners in the tape – see Redivo, Fig. 10B, #15).

In the same field of invention, tape slitting/cutting for rehabilitative tape it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the cutting mechanism #32 of KR100864874b1 with cross cutting structure of Redivo (see Para. 0047).  Doing so allows for an arcuate cut that makes it advantageously possible to reduce the sharp edges caused by the straight cuts that can cause frayings of the tape after a certain period of time following the application (see Redivo, Para. 0047). 

In re Claim 3, modified KR100864874b1, for the reasons above in re Claim 2, teaches wherein the die punch is in the shape of two oppositely aligned half circles connected at the point 90 degrees along their arc, such that a single die punch is able to round the corners of incoming and outgoing pieces of tape (see Redivo, Fig. 9B teaching two curved have circles #114 that are capable of cutting round corners of tape – see Para. 0047).

In re Claim 4, modified KR100864874b1, for the reasons above in re Claim 2, teaches wherein there are a plurality of die punches each one designed to round the corners of a specific section of tape, sections of tape selected from the group consisting essentially of a whole piece of tape (see Redivo Figs. 10A-B), a half piece of tape, a third of a piece of tape, a fourth of a piece of tape, a sixth of a piece of tape, and a twelfth of a piece of tape.

In re Claim 7, modified KR100864874b1, for the reasons above in re Claim 2, teaches wherein the exposed length of rehabilitative tape is demarcated to an advantageous length for increasing blood circulation in an affected area.  As best understood, the structure of modified KR100864874b1, in re Claim 2, can cut an exposed length of rehabilitative tape to a length for increasing blood circulation in an affective area. 

	In re Claim 11,  KR100864874b1 teaches a method of splitting rehabilitative elastic tape into sections (see Figs. 5a-c), comprising: 
providing a hand-held and operated device for splitting rehabilitative elastic tape into sections (see Figs. 1-3), comprising: 
a feed roll of rehabilitative elastic tape (see Figs. 1-3, feed roll on rod #21), having a substantially uniform thickness and width (see Figs. 1-4); 
a housing (see Figs. 1-3, #10), comprising: 
a vertical cutting mechanism (see Figs. 1-2, #33) and a cutting die punch mechanism (see Figs. 1-2, #32) operably coupled in tandem (see Figs. 1-2, #33 and #32 are located one in front of the other), the vertical cutting mechanism (7), comprising: 
 a button operably coupled to and aligned with the blade for setting the blades to either a cutting position or a non-cutting position (the blade 33d includes a spring mounted structure and can be move in a cutting or non-cutting position), such that when the blades are in the cutting position the cutting edge is in contact with surface of the tape (when the blade is in the cutting position it is contacting the tape), wherein the cutting implements in the cutting position split the rehabilitative tape into two or more sections (see Figs. 5a-c), 
wherein the rehabilitative tape has a first end, a second end , a splitting point of tape and a remaining portion of tape (see Figs. 5a-c); 
stretching a length of rehabilitative tape from the tape roll, pulling the rehabilitative tape to the splitting point, aligned with the of blade (a user, when using the structure of Figs. 1-3 pulls the tape to split the tape – see e.g., Figs. 5a-c); 
setting one or more of the plurality of blades from the non-cutting position to the cutting position so that the exposed length of rehabilitative tape is split into two or more sections (the user uses the structure of Figs. 1-3 to split the tape – see e.g., Fig. 5a-c); pulling the length of rehabilitative tape by hand until the split rehabilitative tape until the second end is aligned with the cutting die punch mechanism (the user pulls the tape in this manner to split the tape with the structure of Figs. 1-3). 

KR100864874b1 does not teach a vertical cutting mechanism with a plurality of blades, or the cutting die punch mechanism, comprising: a pair of mating tools, a die punch and a cutting die, characterized in that said die punch is provided with a fixed punching blade member and said cutting die with a flexible cutting blade member, said fixed punching blade member and said flexible cutting blade member each having a continuous cutting edge, said die punch being adapted to be moved to operably couple said cutting die by hand, attaining a closest possible mating of said members for cutting or forming the rounded corners of a tape segment when the tape is fed into the punching mechanism;
placing a first end in the cutting die punch mechanism (9); activating the cutting die punch mechanism, rounding the corners of the first end (45) of the rehabilitative tape (4);
activating the cutting die punch mechanism, rounding the corners of the second end of the rehabilitative tape and separating it from the remaining portion of the rehabilitative tape roll; pulling the tape until the second end has been split into two or more sections by the plurality of blades; retracting the plurality of blades; and applying the improved rehabilitative tape to a patient to increase blood circulation, and support muscles in an affected area needing support.

However, Darby teaches that it is known in the art of slitting tap to provide multiple blades (see Darby, Figs. 1-4, teaching multiple “slitting” blades, wherein an angle between the cutting edge of the planer blades and the surface of the tape is at an angle (see Darby, annotated Fig. 3, above).  

In the same field of invention, slitting blades for tape, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the single slitting blade of KR100864874b1 with the multiple cutting blades of Darby.  Doing so would provide for a consistent position of the slits when the user cuts multiple slits in the tape.  In other words, with multiple blades, the user can with one pass of the blade set add multiple slits to the tape as opposed to having to adjust the single blade and re-pass the tape through the device. 

In addition, Redivo teaches a cutting die punch mechanism (see Redivo, Figs. 9A-10B) comprising: a pair of mating tools, a die punch and a cutting die (see Figs. 9A-B, #113/112)), characterized in that said die punch is provided with a fixed punching blade member (see Redivo, Fig. 9A, #112) and said cutting die with a flexible cutting blade member (see Fig. 9A, #113), said fixed punching blade member and said flexible cutting blade member each having a continuous cutting edge (see Figs. 9A-10B, the edge of #113 and #112), said die punch being adapted to be moved into said cutting die by hand and attain a closest possible mating of said members for cutting or forming the rounded corners of a tape segment when the tape is fed into the die cutting punch mechanism (see Redivo, Figs. 9A-10, teaching the cutting mechanisms #112/113 attain the closest possible mating, as best understood, and are capable of being operated by hand, for cutting rounded corners in the tape – see Redivo, Fig. 10B, #15).

In the same field of invention, tape slitting/cutting for rehabilitative tape it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the cutting mechanism #32 of KR100864874b1 with cross cutting structure of Redivo (see Para. 0047).  Doing so allows for an arcuate cut that makes it advantageously possible to reduce the sharp edges caused by the straight cuts that can cause frayings of the tape after a certain period of time following the application (see Redivo, Para. 0047). 

Such a structure would provide for placing a first end of the tape in the cutting die punch mechanism; activating the cutting die punch mechanism, rounding the corners of the first end of the rehabilitative tape (see Redivo, Figs. 10A-B);
activating the cutting die punch mechanism, rounding the corners of the second end of the rehabilitative tape and separating it from the remaining portion of the rehabilitative tape roll (see Redivo, Figs. 10A-B); pulling the tape until the second end has been split into two or more sections by the plurality of blades (see KR100864874b1, Fig. 5a); retracting the plurality of blades; and applying the improved rehabilitative tape to a patient to increase blood circulation, and support muscles in an affected area needing support – as best understood, the structure of modified KR100864874b1 would allow a user to produce a length of tape that is capable of placement on a patient to increase blood circulation, and support muscles in an affected area needing support

In re Claim 12, modified KR100864874b1, for the reasons above in re Claim 11, teaches wherein the actuating mechanism is comprised of two or more cutting dies adapted to round the corners of each section of rehabilitative tape (see Redivo, Fig. 9B teaching two curved have circles #114 that are capable of cutting round corners of tape – see Para. 0047).

	In re Claim 20, modified KR100864874b1, for the reasons above in re Claim 11, teaches wherein the plurality of cutting implements are arranged to cut the rehabilitative tape into sections from the following list two halves (see KR100864874, Fig. 5a), three thirds, four quarters (see KR 100864874, Fig. 5c), one half and two quarters, One half one sixth and one third, and two quarters two twelfths and two sixths.

In re Claim 25, modified KR100864874b1, for the reasons above in re Claim 11, teaches wherein the apparatus can be used with only one hand – the structure of modified KR100864874b1, is capable of being used with one hand. 

	In re Claim 29, modified KR100864874b1, for the reasons above in re Claim 11, teaches wherein the cutting edge of the blade extends in the opposite direction of the relative motion between the tape and the blades when the tape is fed into the vertical cutting mechanism (see Figs. 1-4 of Darby).

In re Claim 30, modified KR100864874b1, for the reasons above in re Claim 11, teaches  an angle (17) between the cutting edge (13) of the planar blades and surface of the tape, but does not teach that the angle is between 15 and 75 degrees.

Darby is silent as to the degree of the angle of the cutting blade; however, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to any angle, including between 15 and 75 degrees, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   Here, the angle of the blade reflects the amount the blade protrudes into the space in which the tape is located.  A larger angle provides a deeper protruding cutting blade and a narrower angle provides a less deep protruding cutting blade.  One of ordinary skill in the art would want to balance the thickness of the tape and the overall height of the device in order to arrive at particular depth, the therefore angle, he or she would want to have in order to determine the size and the thickness of the tape one wants to cut.  

In re Claim 31, modified KR100864874b1, for the reasons above in re Claim 11, does not teach  wherein there are 5 cutting implements.  However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide any reasonable number of cutting implements, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   Here the number of cutting implements is a result effective variable.  I.e. the changing the number of cutting implement would change the number of slits.  For example, if one wanted to slit the tape into two portions, one cutting implement would be used.  If one wanted to slit the tape into three portions, two cutting implements would be used.  If one wanted to slit the tap into four portions, three implements would be sued.  If one wanted to slit the tape into five portions, four implements would be used.  Any of these number would have been within the level of ordinary skill in the art, at the earliest effective filing date. 

In re Claim 32, modified KR100864874b1, does not teach wherein there are 5 cutting implements positioned at 4, 1/3, 1/, 2/3, and 3/4 of the width of the rehabilitative tape. However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide any reasonable number of cutting implements, since it has been held that discovering an optimum result of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   Here the number of cutting implements is a result effective variable.  I.e. the changing the number of cutting implement would change the number of slits.  For example, if one wanted to slit the tape into two portions, one cutting implement would be used.  If one wanted to slit the tape into three portions, two cutting implements would be used.  If one wanted to slit the tap into four portions, three implements would be sued.  If one wanted to slit the tape into five portions, four implements would be used.  Any of these number would have been within the level of ordinary skill in the art, at the earliest effective filing date. 

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over KR100864874b1 in view of US 2012/0167731 to Darby and US 2019/0144231 to Redivo, and further in view of US 6,849,057 to Satou

In re Claim 4, modified KR100864874b1, for the reasons above in re Claim 2, teaches wherein there are a plurality of die punches each one designed to round the corners of a specific section of tape, sections of tape selected from the group consisting essentially of a whole piece of tape (see Redivo Figs. 10A-B), but does not teach a half piece of tape, a third of a piece of tape, a fourth of a piece of tape, a sixth of a piece of tape, and a twelfth of a piece of tape.

However, Satou teaches that it is known in the art of rehabilitative tape to provide a round corners on half pieces of tape that is slit (see e.g., Fig. 7 of Satou).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to modified the shape of the punch to provide a curve surface at the end of each slit formed by the tape, as illustrated In Fig. 7 of Satou.  Doing so would eliminate any straight corners and prevent fraying (see Redivo, Para. 0047).  

Claim(s) 5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over KR100864874b1 in view of US 2012/0167731 to Darby and US 2019/0144231 to Redivo, and further in view of US 9,725, 273 to Gallegos.

In re Claim 5, modified KR100864874b1 does not teach wherein the apparatus is operably coupleable coupled to a flat surface.  However, Gallegos teaches that it is known to provide a frame for a tape dispenser that allows the user to place the device one a surface (see Gallegos, Fig. 7). In the same field of invention, tape dispensers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to form the frame of modified KR 100864874b1 to sit on a flat surface as illustrated in Fig. 7 of Gallegos.  Doing so would allow the user to use one hand to pull the tape. 

In re Claim 13, modified KR100864874b1 does not teach comprising operably coupling the cover to a flat surface. However, Gallegos teaches that it is known to provide a frame for a tape dispenser that allows the user to place the device one a surface (see Gallegos, Fig. 7). In the same field of invention, tape dispensers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to form the frame of modified KR 100864874b1 to sit on a flat surface as illustrated in Fig. 7 of Gallegos.  Doing so would allow the user to use one hand to pull the tape. 

In re Claim 14, modified KR 100864874b1, for the reasons above in re Claim 13, teaches wherein the apparatus is removed from the flat surface once the multiple sections of rehabilitative tape have been removed from the cover.  The tape dispenser with a frame that allows the dispenser to set on a flat surface can also be removed once the user has removed the desired quantity of tape from it.   

Claim(s) 8-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KR100864874b1 in view of US 2012/0167731 to Darby and US 2019/0144231 to Redivo, and further in view of US 3,260,431 to Ference.

In re Claim 8, modified KR100864874b1, in re Claim 2, does not teach wherein the plurality of blades, cutting die, punch mechanism, die punch, or cutting die are replaceable disposable.  However, Ference teaches that it is known to provide a replaceable disposable blade on a tape dispenser (see Ference, Col. 2, ll. 6-21).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide a blade construction that is replaceable, as taught by, Ference, thereby allowing the user to replace a dull blade with a sharp blade.  Such a construction would allow the user to simply replace a single blade as opposed to having to purchase a new dispenser.  

In re Claim 9, modified KR100864874b1, in re Claim 8, teaches wherein the disposable cutting implements are selected from the group consisting of single edge razor blades (see Fig. 2, #22 of Ference), snap-off blades, and utility knife blades.

In re Claim 10, modified KR100864874b1, in re Claim 2, does not teach wherein the cutting punch is removable for cleaning.  However, However, Ference teaches that it is known to replace the cutting structure a tape dispenser (see Ference, Col. 2, ll. 6-21).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide a tape dispenser cutter that is replaceable, as taught by, Ference, thereby allowing the user to replace a dull cutter with a sharp cutter.  Such a construction would allow the user to simply replace a single cutter as opposed to having to purchase a new dispenser.  The examiner notes that the claim is directed to the structure of the device and not the method of use, and therefore replace the punch would also be cleaning the device in that a new punch would not have debris on it. 

In re Claim 18, modified KR100864874b1, in re Claim 11, does not teach comprising removing the cutting punch for cleaning, and replacing the cutting punch in the cover once cleaned. However, However, Ference teaches that it is known to replace the cutting structure a tape dispenser (see Ference, Col. 2, ll. 6-21).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide a tape dispenser cutter that is replaceable, as taught by, Ference, thereby allowing the user to replace a dull cutter with a sharp cutter.  Such a construction would allow the user to simply replace a single cutter as opposed to having to purchase a new dispenser.  The examiner notes that the claim is directed to the structure of the device and not the method of use, and therefore replace the punch would also be cleaning the device in that a new punch would not have debris on it. 

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over KR100864874b1 in view of US 2012/0167731 to Darby and US 2019/0144231 to Redivo, and further in view of  US 2,447,147 to Van Cleef and US 6,849,057 to Satou. 

In re Claim 15, modified KR100864874b1, for the reasons above in re Claim 11, does not teach  measuring the exposed length of rehabilitative tape against a line demarcated on the cover, until the exposed length of rehabilitative tape has reached an advantageous length for increasing blood circulation in an affected area.

	However, Van Cleef teaches that it is known in the art of tape dispensing to provide a line on the frame/cover (see Van Cleef, Fig. 1, #25), allowing the user to pull a particular length of tape.  In the same field of invention, tape dispensers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add ruler markings to the device of modified KR100864874b1 in order to ensure that a particular length of tape is cut. Satou teaches that it is known to provide a particular length (see Satou, Col. 6, ll. 39-Col. 7, ll. 24).  As such, providing a ruler marking on the tape dispensing device would ensure that the user is pulling the correct length tape. Thereby eliminating waste. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724